Broyles, C. J.
1. Where the answer of a justice of the peace to a writ of certiorari fails to verify sufficiently all the material allegations in the petition for certiorari, and where the answer and the allegations in the petition that are sufficiently verified do not set forth sufficient facts for the judge of the superior court to determine the questions sought to be raised in the petition, and where the answer is not traversed or excepted to, the dismissal of the certiorari is not error. Louisville & Nashville Railroad Co. v. Lovelady, 14 Ga. App. 305 (2) (80 S. E. 725); Stephens v. Barnes, 11 Ga. App. 491 (75 S. E. 827); Morris v. Battey, 31 Ga. App. 438 (121 S. E. 125). The statement in Marchman v. Todd, 15 Ga. 25 (8), that “all the material allegations in a certiorari ought to be fully answered or assumed as true,” was obiter. Knowles v. Coachman, 109 Ga. 356, 358 (34 S. E. 607).
2. The dismissal of the certiorari was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.